 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3

 4 Bank of America, N.A.,                                     Case No. 3:16-cv-127-HDM-WGC

 5          Plaintiff
                                                         Order Granting Second Stipulation to
 6 v.                                                              Extend Time

 7 Sierra Cedars Condominiums                                            (ECF 73)
   Homeowners Association; LVDG Series
 8 200, LLC; Thunder Properties, Inc.;
   Hampton & Hampton Collections, LLC,
 9
           Defendant
10

11      Plaintiff Bank of America N.A. and defendants Sierra Cedars Condominiums Homeowners

12 Association, LVDG Series 200, LLC, Thunder Properties, Inc., and Hampton & Hampton

13 Collections, LLC move for an extension of time as to this Court’s October 22, 2018 order and

14 August 22, 2018 minute order. The parties request a 30-day extension to provide documentation

15 to this Court that confirms the parties’ settlement and resolution of this case.

16      This Court grants the requested extension. Thus, the parties must comply with this Court’s

17 October 22, 2018 order and August 22, 2018 minute order by December 5, 2018. No future

18 requests for more time will be granted.

19      IT IS SO ORDERED.

20      Dated: November 1, 2018

21                                                       _________________________________
                                                         Howard D. McKibben
22                                                       Senior U.S. District Judge

23




                                                Page 1 of 1
